•Harwell, J.
(After stating the-foregoing facts.)'
1. The charge of the court fully and fairly submitted to the jury the issues in the case, and there is ho merit in the special grounds of the motion for a new trial which complain that the court erred in not giving in charge certain provisions of the code *266as to the punishment of attempts to commit crime, and section 42 of the Penal Code as to principals in the first and second degrees. Failure to charge as to the punishment for an attempt, 'which in this case would reduce the punishment to that of a misdemeanor, could not have harmed the accused; for the punishment actually imposed, under the recommendation of the jury, was that of a misdemeanor.
2. The verdict was authorized by the evidence, 'and the trial judge did not err in overruling the motion for a new trial. Justice v. State, 7 Ga. App. 43 (65 S. E. 1070); Strickland v. State, 9 Ga. App. 201 (70 S. E. 990); White v. State, 18 Ga. App. 214 (89 S. E. 175); Cole v. State, 21 Ga. App, 49 (93 S. E. 512); Cason v. State, 21 Ga. App. 122 (94 S. E. 268).

Judgment affirmed.


Broyles, P. J., and Bloodworlh, J., concur.